1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9     WILLIAM WORKMAN,                                 Case No. 3:17-cv-00508-MMD-CBC

10                                     Petitioner,                   ORDER
             v.
11
      ISIDRO BACA, et al.,
12
                                   Respondents.
13

14          Pro se 28 U.S.C. § 2254 habeas Petitioner William Workman (“Workman or

15   Petitioner”) filed a motion to amend his petition (ECF No. 18). Within the purported motion,

16   he actually sets forth the claims he wishes to add. In the interests of judicial efficiency,

17   Workman’s motion is granted. The Court considers the filing at ECF No. 18 to be his

18   statement of additional claims. The petition at ECF No. 13, together with the statement of

19   additional claims at ECF No. 18, will comprise his petition.

20          Workman has also filed a second motion for default (ECF No. 33). He apparently

21   believes that Respondents have missed a deadline. However, Respondents have filed a

22   motion to extend time to file a response to the petition until after the Court resolves

23   Workman’s motion to amend. Workman’s motion for default is denied.

24          It is therefore ordered that that Petitioner’s motion to amend petition (ECF No. 18)

25   is granted. The petition at ECF No. 13, together with the statement of additional claims at

26   ECF No. 18, comprises the petition.

27          It is further ordered that Respondents’ motion for leave to file certain state court

28   records under seal (ECF No. 28) is granted.
1           It is further ordered that Respondents’ motion for extension of time to file a

2    response to the petition (ECF No. 31) is granted. Respondents must file their response

3    within 45 days of the date of this order.

4           It is further that Petitioner’s motion for a copy of the docket sheet (ECF No. 32) is

5    granted. The Clerk will send Petitioner one copy of the docket sheet.

6           It is further ordered that Petitioner’s second motion for default (ECF No. 33) is

7    denied.

8           DATED THIS 15th day of October 2018.

9
10                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
